Citation Nr: 1512580	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to December 1968 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Houston, Texas.

In June 2010 and January 2015, the Veteran and his wife testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.  

At the 2015 hearing, the Veteran was represented by an associate attorney of the representative listed on the first page.  A VA Form 21-22, "Appointment of Individual as Claimant's Representative," signed by the Veteran authorizing the associate attorney to work on his claims is of record.  

The Veteran's testimony at his January 2015 hearing indicates that his PTSD may render him currently unemployable.  Therefore, in consideration of Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board concludes that the issue of entitlement to a TDIU is properly before it.

The Board acknowledges that a motion to advance the appeal on the docket was discussed at the time of the hearing.  In essence, the attorney-representative discussed past financial hardship and the possibility of adverse action; but it was noted that such action was avoided and that the Veteran's financial picture was changing with the receipt of retirement pay.  The undersigned encouraged the Veteran, with his attorney, to submit evidence regarding financial hardship and that the undersigned would rule on the motion.  Subsequently, the Veteran submitted the documents related to past-hardship and not of current hardship.  The Board also notes that the Veteran's docket date has been reached.  Although cognizant that the undersigned discussed ruling on a motion, that active raised motion was dependent on the condition of submission of evidence or contentions regarding a present/current hardship.  The Veteran did not present statements related to a present/current financial hardship and under these circumstances the undersigned does not act on motion as it now appears one is not actually raised.  If the Veteran's financial situation changes, he is encouraged to file a motion to Advance on Docket.  See generally 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was scheduled for a VA examination in November 2010; a copy of a letter dated that same month informing him that he would be scheduled for an examination is of record.  However, a copy of the actual notice scheduling him for an examination is not in the claims file; the Veteran testified in January 2015 that he never received that notice.  In light of the Veteran's testimony, the Board concludes that the Veteran should be provided the opportunity to report for a new examination.  

In remanding the case, the Board acknowledges the representative's argument at the 2015 hearing that a higher rating is warranted based on the evidence of record, even without a new examination.  However, the Board wishes to ensure that the Veteran receives the highest rating possible for his symptomatology; therefore, the Board declines to adjudicate the initial rating issue until a complete record showing the Veteran's PTSD symptomatology and the degree of impairment it causes is before it.  

The AOJ should also obtain updated medical records.  The AOJ should also issue VCAA notice regarding the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice regarding the issue of TDIU.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Corpus Christi VA Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completing directive (1)-(2), accord the Veteran an appropriate VA examination to determine the severity of his service-connected PTSD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  The examiner should discuss the impact of the Veteran's PTSD on his employability.  Of particular assistance will be discussion of the Veteran's ability to maintain employment and the effects of his service-connected PTSD on his employability.

As background as to post-service employment, the record and the Veteran's testimony indicate that he worked after service until October 2014, but has not been employed since that time.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal, to include the issue of TDIU.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


